IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,551-01


                        EX PARTE CESAR IVAN CHAVEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W08-64527-R (A) IN THE 265TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Chavez

v. State, No. 05-10-00132-CR (Tex. App.—Dallas May 31, 2011)(not designated for publication).

        On June 18, 2014, a timely order designating issues was signed by the trial court. It appears

that the trial court wished to obtain affidavits and responses before making findings and a

recommendation to this Court. We remand this application to the 265th District Court of Dallas

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
                                                                                                    -2-

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: January 14, 2015
Do not publish